Appellants were injured during a yacht race with appellee. Appellants sued appellee but appellants alleged only negligence. Summary judgment was granted for appellee. Appellants raise the following assignments of error:
                                    I
"Under Section 2315.19, the Ohio Revised Code, the defense of assumption of risk does not bar the plaintiffs' recovery." *Page 206
                                   II
"If evidence of assumption of risk was found, the issue should have been submitted to the trier of fact, pursuant to R.C. 2315.19(B), and the required findings made."
                                   III
"Material fact issues exist as to the proximate cause and seriousness of the emotional injuries sustained by the plaintiffs."
As the assignments of error are related, we shall address them together.
"Where individuals engage in recreational or sports activities, they assume the ordinary risks of the activity and cannot recover for any injury unless it can be shown that the other participant's actions were either `reckless' or `intentional' as defined in Sections 500 and 8A of the Restatement of Torts 2d." Marchetti v. Kalish (1990), 53 Ohio St.3d 95,  559 N.E.2d 699, syllabus.1 The collision occurred during an ordinary risk: passing or maneuvering during a race. The appellants' primary assumption of the risk bars their claims. R.C. 2315.19(B) is inapplicable to primary assumption of the risk.
The assignments of error are overruled.
The judgment is affirmed.
Judgment affirmed.
KRUPANSKY, P.J., MATIA and THOMAS J. PARRINO, JJ., concur.
THOMAS J. PARRINO, J., retired, of the Eighth Appellate District, sitting by assignment.
1 See, also, Thompson v. McNeill (1990), 53 Ohio St.3d 102,559 N.E.2d 705, syllabus, which states:
"Between participants in a sporting event, only injuries caused by intentional conduct, or in some instances reckless misconduct, may give rise to a cause of action. There is no liability for injuries caused by negligent conduct. (Marchetti v.Kalish [1990], 53 Ohio St.3d 95, 559 N.E.2d 699, approved and followed.)
"A player who injures another player in the course of a sporting event by conduct that is a foreseeable, customary part of the sport cannot be held liable for negligence because no duty is owed to protect the victim from that conduct." *Page 207